Citation Nr: 1648264	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a stomach disorder due to a stab wound, to include an intestinal disorder and chronic constipation.  

4.  Entitlement to an initial disability rating in excess of 10 percent for abdominal scar.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Veteran appeared and testified at a videoconference hearing before one of the undersigned Veterans Law Judges.  A transcript of the hearing is associated with the Veteran's claims file.  In November 2014, the claims of entitlement to service connection for left ear hearing loss and a stomach disorder, as well as entitlement to a higher initial rating for an abdominal scar were remanded for further development.

In December 2015, the Veteran presented sworn testimony at a hearing before another of the undersigned Veterans Law Judges.  A transcript of that hearing is also of record.  In March 2016, the Veteran was informed of his right to testify before a third Veterans Law Judge pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran must be provided the opportunity to testify before all members of a Board panel deciding the case).  He waived his right to do so.  See March 2016 Response to Clarification Letter.

The Veteran testified at the December 2015 hearing that he cannot work because of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board acknowledges that in July 2013, the Veteran's former representative submitted a Notice of Disagreement (NOD) with a June 2013 decision finding that an earlier submitted NOD concerning an attorney fee eligibility decision was untimely.  A review of the claims file indicates that the RO is taking developmental action as to this claim.  See August 2016 Deferred Rating Decision.  Accordingly, as the Agency of Original Jurisdiction (AOJ) is in the process of addressing this issue, the Board will not direct the AOJ to issue a Statement of the Case at this time.

During the February 2014 Board hearing, the issues of entitlement to an earlier effective date for the grant of service connection for scars and the grant of service connection for tinnitus were raised.  These issues have not been adjudicated by the AOJ.  The Board referred these matters to the AOJ for appropriate action in November 2014; however, no action has been taken.  Therefore, the Board again refers these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2015, the Board received additional evidence to be considered in connection with the Veteran's appeal, including Military Personnel records and Social Security Disability records.  In June 2016, the Veteran was informed that this evidence was not previously considered in a decision by the AOJ and that he has the right to have the AOJ review the evidence in the first instance.  In July 2016, the Veteran requested that his case be remanded to the AOJ for review of the additional evidence submitted in connection with his appeal.  See July 2016 Additional Evidence Response Form.  In accordance with his wishes, the appeal will be remanded for the AOJ to consider the additional evidence.

Furthermore, the Veteran's appeal with regard to the issue of entitlement to service connection for right ear hearing loss is also remanded for the issuance of a Statement of the Case (SOC).  In a September 2016 rating decision, the RO denied service connection for right ear hearing loss.  That same month, the Veteran submitted an NOD with the September 2016 rating decision.  The RO has not issued an SOC.  In light of this and given that the hearing loss issues are closely related, the right hear hearing loss claim is also remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC regarding the issue of entitlement to service connection for right ear hearing loss.  He should be advised of the requirements to timely perfect an appeal.  

2.  Readjudicate the remaining remanded claims, to include consideration of the additional evidence received by VA in June 2015 and thereafter.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental SOC.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
            DAVID L. WIGHT		           S. BUSH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

